Case: 1:20-cv-02587 Document #: 10 Filed: 05/05/20 Page 1 of 2 PagelD #:57

AO 440 (Rev. 05/00) Summons in a Civil Action

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF ILLINOIS

SUMMONS IN A CIVIL CASE
TOY HELICOPTER SOLUTIONS LLC,

CASE NUMBER: — 1:20-CV-2587

V. ASSIGNED JUDGE: Charles P. Kocoras

RK HOLDINGS, LLP, RURAL KING
ADMINISTRATION, INC., and RURAL
KING HOLDING CoO.,

DESIGNATED
MAGISTRATE JUDGE: Sidney I. Schenkier

TO: (Name and address of Defendant)

Rural King Administration, Inc.
c/o Registered Agent Don Davis
4216 Dewitt Ave. Mattoon,
Illinois 61938

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)

Timothy E. Grochocinski

NELSON BUMGARDNER ALBRITTON PC
15020 S. Ravinia Ave., Suite 29

Orland Park, IL 60462

21 ; .
an answer to the complaint which is herewith served upon you, days after service of this

summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.

THOMAS G. BRUTON, CLERK

//; id} } toa . ; | April 29, 2020

 

(By) DEPUTY CLERK DATE
 

eC.

 

Case: 1:20-cv-02587 Document #: 10 Filed: 05/05/20 Page 2 of 2 PagelD #:58

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Northern District of Illinois

Case Number: 1:20-CV-2587

Plaintiff:

TOY HELICOPTER SOLUTIONS LLC
VS,

Defendant

RK HOLDINGS, LLP, RURAL KING ADMINISTRATIO
HOLDING CO., N, INC., and RURAL KNG

For: Nelson Bumgardner Albriton P.C.

Received by ADVANCED INVESTIGATIVE SERVICES, INC. on the 30th day of

“89 Administration, Inc c/o Registered Agent Don Davis, 4216 Dewitt Ave.,
. being duly sworn, depose and say that on the 1 day of

executed service by delivering a true copy of the Summons IN A Civil Case, Complad
Exhibit 1 & 2 in accordance with state statutes in the manner marked below:

% CORPQRATE SERVICE: By serving f > pyr M4 Vvi3 as
. A copy of the aforementioned document(s) was mailed to
at on

() NON SERVICE: For the reason detailed in the Comments below.

Age/Date of Birth: 4 ‘| sex_N\_ Race: ( Oi
ow ht 0
Service ree ¥4): Mileage. 0 TOTAL:* :

‘ t?
COMMENTS: eink Fett lt

  
   
 

‘) 2020 at 10:15 am to be served on Rural
attoon, IL 61938. |,

202) at Z 25pm.
t For Patent Infringement and

 
 

 

 

 

 

| certify that | have no interest in the above action, am of legal age and have proper authority in the jurisdiction in which this
service was made

 

o
Subsgsibed and Sworn to before me on the a day A Bm
of il a 4 AOAG by the affiant who is

all nto me. PRIVATE INVESTIGATOR PERC # ] 9729 3 )

i Authorized in accordance with State Statutes

ADVANCED INVESTIGATIVE SERVICES, INC.
License # 117-000899
P.O, Box 22

Nashville, IL 62263
(800) 995-7717

  

  
    

OFFICIAL SEAL
JUDITH A BONE
NOTARY PUBLIC - STATE OF ILLINOIS

MY COMMISSION EXPIRES.04/18/22 Our Job Serial Number: 2020001399

 

PPAPPAL Pa
WPPPPLPL PLLA

Copynght © 1992-2020 Database Services, inc - Procass Server's Toolbox V8 tc

 
